I114th CONGRESS2d SessionH. R. 6457IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide Medicare coverage of preventive services that are required to be covered by group and individual health plans. 
1.Short titleThis Act may be cited as the Preventive Services Medicare Parity Act of 2016.  2.Medicare coverage of preventive services that are required to be covered by group and individual health plans (a)In generalParagraph (1) of section 1861(ddd) of the Social Security Act (42 U.S.C. 1395x(ddd)) is amended by striking means services not described and all that follows through the period at the end and inserting the following: 
means, subject to paragraph (2), services that— (A)are not described in subparagraph (A) or (C) of paragraph (3); and 
(B)with respect to services furnished to an individual during a calendar year, would be required, under section 2713(a)(1) of the Public Health Service Act, to be covered with respect to such individual if such individual were enrolled under group or individual health insurance coverage for a plan year consisting of such calendar year.. (b)Authority for a national coverage determination where predicted outcomes for services are not commensurate with expendituresParagraph (2) of section 1861(ddd) of the Social Security Act (42 U.S.C. 1395x(ddd)) is amended to read as follows: 
 
(2)The Secretary may conduct, with respect to an additional preventive service, an assessment of the relation between the predicted outcomes and the expenditures for such service with respect to individuals enrolled under part B. If the Secretary determines, based on the results of such assessment, that the predicted outcomes for such service would not be commensurate with the expenditures for such service, the Secretary may use the process for making a national coverage determination (as defined in section 1869(f)(1)(B)) to exclude such service from coverage nationally on such basis.  . (c)Effective dateThe amendments made by this section shall apply with respect to services furnished on or after January 1, 2018.  
